Case 1:18-cr-00335-GJH Document 187 Filed 05/13/21 Page 1of5

 

 

     

 

 

   

 

age dae

 

 

 

  

pied. Niges (oust en, no
ZA gles Kerb tl eb

 

 

 

 

 

 

 

 

 

 

MAY-T3
Jialhltaare, Maya i MUeOL___ on ee
py DBTRCT Or Magy tANO™
CC "Pen Loin LM nbseass,
i Leveaatte Prag)
Lilt Lael fh ga cyte, gligia cnet paats Ha
OP he, Detar Lights Lh die fe SOK anne

 

 

CLLELELEE- CED) as. te. Sz ek oe alll

gee Blo apt AOE Fe Leder

 

 

(tf. Sit atte os tL hb eae eth

 

 

 

RCH ULAC. Li
| x2 MST if difee ay (ae 0 _ptialle? id saith cag

 

 

pai at Carico of alte a eile ce
CC}. CAS. tk
be wane athn, V6 affa Heat ous Soe GE La ad

 

 

 

WoL mdm pe cca caitliatiy Dp gia

 

 

Alto) (ese elleaiion paisitiatg sg oh

 

aap CES lar lesuas of Macublig case Lown

 

Wp dy LVC LCM Auuse af Co. Def ot OVOR DLA.

 

YLURE oo We BLL

 

 

 

 

 

 

 

 

 

 

 

 

seat th pout coat, Lascion ait Aen 2
Case 1:18-cr-00335-GJH Document 187 Filed os/ia/2h Page 2 of 5

 

 

Lo bo fhe + ME A Leafy $Y GES sells Ane.
coasllitg. ZO. MBB, LE, Ge ste J toi 210 ee
hia atlale > a ep alah cat. Ag XB 5G A AE opel

 

 

fk eedy Maps iL. Cte? Kt 2s_jlecsighh hyp WYWIC__OR.
Ow. o Aawettille vas. SZ? Led. Sig. VI

 

 

 

AE 2 clb tze Vialilianl of ail Aithtites Bight

Gadtseally <Spaatinggs.

 

 

 

ig oo is the aihex OL LFA;

 

 

2 Lact Lhat Tie a eth oe Loo
OCR SIMS. ZA De Tele Fra

‘

 

Hie ie thong YEE: oat D0. Te

 

‘.

 

omega get OM eee Metal if saga

ileal

. ransictos, zou Lala) wy PR

 

 

fBed fe_liiy ang faut Lis araitea A | gta

 

“ntentlad, Be cuits of Bho A cuba

 

 

SI Gig ees Loo LOOM. 2 awe SS Ze CVER
SE, f feta isl epi Ba wash. Be id|

 

aod GEA , Mle De fhe ZEEE S

 

 

ee Calan Lube ie

 

 

Lagi cave i

LC LANL

 

ZC wg. LAMES,. LEMMEO ZLB ae: YM 6. Lede , ip- Mihi y,

 

 

A ha jbo Lanta f Mave
L2 Lecommpd Ho Jolie QR L202. fie. bial LZ.

 

 

coll py heal A ts Adobe LON BA
LLCOSOMOLME_LEE ft. Le Cassuden Ciliglht GE LOS £

 

 

 

 
Case 1:18-cr-00335-GJH Document 187 Filed 05/13/21 Page3of5 .-

LP pull: aststs tel det Rees oatps "aD Jag_LOV ECS.

 

 

 

Boba Ge pelted tae eae aes L
YS ue hoon. me WO

 

[oe feed danas Lhe co cant alle MDeG an teiralS ELL Gre
Rogues! the for Casi all LELSLE

 

Joule yl 2_gaaasectille 2a) Zipene

 

a8 VEO Lpilitiy Zz op LE ovine LOL ise

 

 

A, feachi we Boe fees LP tne WA fF

 

capaci be, 2S Eg Ee A MOLL jad ale

 

lag acento C28. LE4 GLAS

 

Ce Le Shan Se 2O CAL Ott je

 

 

   

lpyee_ Line: — re 9 Lin “3
panictad ad betes best SLE gt Y cat 0

 

wil. bate Geuite. MOOR ea aL Ve gel on

 

LY cant. tot OA he. noni dost DIOR.

 

 

Boe Ze ze puerta tvesigitod gutese 2S IDS
pace. ZL come Vine oon, Lhe aaidiaiden! aves

 

 

Ae Loup Yescon LD ASS: s Gganke LoL La OC ME
cal! bea

 

 

spp ad sa Lise wht: Det Te
ce buodp Laat banesth Feet Lo shui
solemn ww’ iad dart Mtdowal Liyh

 

 

i snd Lie wb by it hbk. Lie te fd een

 

a a Because 7) Ve Lehen. Ssea QS

 

 

 

 

 

obra eesoliiit ip these carla BL Hilly fshlon
bat clida Liab as ping app floes dbo
20lcd pital Later fe LESAGE.

 

 

 

 

of ay dial. tes Lip 1 the Le gasecuted thule,
|
Case 1:18-cr-00335-GJH Document 187 Filed 05/13/21 L pafaaen 4 A. 5

Lecause LV We sot Jo ZA ESL. lit

 

 

 

Line 1 2G, flr Fe Be lp LEE
atl Bs Me Dene ath Fhe SESE

 

Ses EZ Abed b Lie pastes, gain the! he e” GE tees
a Mntetca.s C2. QL STL Lith Peon 2 Liana Laight. min |

 

 

hel Lith eet uch (LED ct

 

Gee: LL ite J the Mtl ae Enis  Llnlrwss),

 

 

hh

 

 

GEE Ge. ae OS OLDIE,
Gis AA Gee gegen vente ce c Jeen

 

 

 

a EAs stiled Ho Bees lata spgisa hte

 

meas Say, op fall cuit MMOLE GE Bose etA

 

YIOSO/L, lhe LS AS Ly Yi feale ae_cate Bale

 

 

“%, ZL a Area, tte Lh Lnatlex eet —$Ltt heyobS
Of MECE MING :, 7 b me Ait 2 “ann ey

 

 

£3 LE. coe TLL OUS Butime 2 ‘Yo

 

ae ?_ CASAS aa CME FS

 

Matt calle ete) FAD QOL yp Y faprn 4a

 

Cpa ee bat As. Aeapaile Lf sc0 tbe Lhe

 

in Sues OE dab
“Aue thas chile nis’ ab Y loo Seciusse. Sis pis Lb

 

Ge ae Halal Kays LY

is

 

Lest ons anet Gee atipe eae Leal 2 22

LeU. A cttoat CHEE. RMS C2L8

 

 

 

safoad he Lo Lcogelig lat. SOLE 2202S... Loot Lye

 
Case 1:18-cr-00335-GJH Document 187 Filed 05/13/21 Page 5of5

 

wade Bee Xo the Lealll cays af 20 Lhe _Couibd

py ye (YELE 0

 

 

 

Ze. CELE eggs
LE LUCE. Sp wiepmmee

 

 

 

 

 

 

 

i ask So was canteen a?

eee Spat Ae ere |

ROMCMOL ie Liebe AAS 7
Lanse

 

 

 

 

HF a Aon ROL.

 

D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
